Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related aggregating performance events to generate a user profile. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8, 15 recite generating collecting performance events, aggregating the performance events, generating profile, and downloading the profile.
 The limitation of collecting performance events, aggregating events, generating and downloading (transmitting) profile covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (collecting user activities for generating a profile). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for collecting events (user engagement of advertisement), aggregating the events and generating a profile and transmitting the profile. The claims as a whole merely describe how to generally apply the concept of tracking user activity with advertisement and generating profile based on the collected dat. The processor in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating path and determining an indication of conversion in the path and assigning or generating weigh to the touchpoints), such that it amounts no more than mere instructions to apply the exception using a generic computer component (such as mobile device and server (generic computer) (see Applicant’s specification [0048]-[0050]). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of processors and client device. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0015], [0048]-[0050]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-5, 7-14, and 16-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, 7-14, and 16-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, 15-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US 2015/0112791 A1).
Claims 1, 8, 15:
Jain teaches collecting, by a processor of a client device, performance events from running an application on a client device (activity monitoring module), wherein the performance events are a function of a user parsing advertisement (ad) events that are displayed on the client device ( collected activity stream data) (see [0013]), (Ad module manage the entire lifecycle of serving and tracking ads on the mobile device) (see [0073]-[0077]);
aggregating, by the processor, the performance events and generating a user ad
receptivity profile comprising a user identification (ID) (unique ID of the mobile device) (see [0058]), associated with the user and the performance events associated with the respective user (activity collection and tracking on a mobile device, applications and activities are monitored and collected to create an aggregated profile of users) (see [0029]-[0030]); and
downloading, by the processor, the user ad receptivity profile to a server for
processing (centrally collect and aggregate the information) (see [0040]), fig. 5, [0078]-[0082]).

Claims 2, 9, 16:
Jain teaches wherein the processor is further configured to receive from
the server an ad load associated with the user ID and that is a function of the user ad
receptivity profile (personalized and relevant ads) (see [0033]-[0042]).
Claims 3, 10, 17:
Jain teaches wherein the processor is configured to adjust an ad load on
the client device as a function of the ad receptivity profile (advertiser are provided with information that facilitates their understanding of which applications are being most used by users and thus allowing advertisers to target those application for ad delivery) (see [0035]-[0039] (server 505 includes an advertiser endpoint through which advertisers may add new inventory or modify existing inventory from the current state as represented in ad inventory database (see [0082]-[0083]).
Claims 4, 11, 18:
Jain teaches wherein the user ad receptivity profile includes ad time watched by the respective user as a measure of user ad receptivity (provided with information that facilitates their understanding of how, where, when and what parts of their application are being most used by the users) ([0037], [0051]).
Claims 6, 13, 20:
 Jain teaches wherein the performance events are associated with a click-
through rate (CTR) of the user when the ad events are displayed on the client device (see [0071]-[0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and further in view of Shah et al. (US 2015/0235275 A1).
Claims 5, 12, 19:
Jain teaches tracking user actions and generating user receptivity profile, however failed to explicit teach wherein the user ad receptivity profile includes a time of day a user parsed the ads. Shah teaches each device associated with its own activity data, including impression data (e.g., impression identifier and time that the impression was served) and the user activity indicator including a time at which such interaction occurred (see [0042], [0086]-[89]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Shah’s impression data in order to optimize the advertising campaign. 
Claims 7, 14:
 Shah teaches generating, by the processor, groupings of the user IDs and an hour of a day, and storing the groupings in memory (see [0074]-[0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688